   

 

ase 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.1 Page1of11

UNITED STATES DISTRICT COURT \\

EASTERN DISTI
Case: 2:20-cr-20119

Judge: Cox, Sean F.

 

United States of America, MJ: Grand, David R.
Filed: 02-26-2020 At 11:29 AM
Plaintiff, USA V SEALED MATTER (LG)
V. Violations:
21 U.S.C. § 846
D-1 Julius Polly, 21 U.S.C. § 841(a)(1)
a/k/a “Ju,” 18 U.S.C. § 1956(h)
D-2 Keymon Polly, 18 U.S.C. § 1956(a)(1)(A)G)
a/k/a “Fatmac,” 18 U.S.C. § 1956(a)(1)(B)G)
D-3 Michael Moseley, 18 U.S.C. § 1956(a)(1)(B)Gi)
21 U.S.C. § 843(b)
Defendants.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) (viii), 841(b)(1)(B) (ii), 846 — Conspiracy to
Possess with Intent to Distribute and to Distribute Controlled Substances

D-1 Julius Polly,
a/k/a “Ju”
D-2 Keymon Polly,

a/k/a “Fatmac”
D-3 Michael Moseley

From in or about August 2017, and continuing until on or about September
2019, in the Eastern District of Michigan, and elsewhere, defendants, JULIUS
POLLY, KEYMON POLLY, and MICHAEL MOSELEY, knowingly and

intentionally conspired and agreed with each other and with other individuals, both

 
  
 
 

 

 

se 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.2 Page 2ofi1

known and unknown to the Grand Jury, to possess with intent to distribute and to
distribute controlled substances.
Quantity of Controlled Substances Involved in the Conspiracy

l. With respect to defendants JULIUS POLLY and KEYMON POLLY
the controlled substances involved in the conspiracy attributable to them as a result
of their own conduct, and the conduct of other conspirators reasonably foreseeable
to them, are:

A. 50 grams or more of methamphetamine, a Schedule II Controlled
Substance; and

B. 500 grams or more of a mixture or substance containing a detectable
amount of cocaine, a Schedule II Controlled Substance.

Manner and Means

2. The defendants were part of a drug trafficking organization (DTO) led
by JULIUS POLLY that obtained crystal methamphetamine, cocaine, and fentanyl
from Southern California for distribution in the Eastern District of Michigan.

3. It was part of the conspiracy that members of the DTO received
controlled substances via U.S. Postal Service parcels that were sent from Southern
California to residential addresses in the Eastern District of Michigan.

4. Beginning in approximately August 2017 or before, JULIUS POLLY,
and at times KEYMON POLLY, would fly to Los Angeles, California. While in

California they made arrangements for the shipment of controlled substances to the

2
  
 
 

 

ase 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.3 Page3of11

Eastern District of Michigan. JULIUS POLLY paid for the controlled substances
using cash that he either (1) withdrew from his bank accounts in California, (2)
received in California via money transfers from associates in Michigan, or (3) sent
via money transfers to associates in California. JULIUS POLLY and others used
currency derived from the sale of controlled substances to purchase additional
controlled substances.

5. JULIUS POLLY and at times KEYMON POLLY then flew back to
Michigan and awaited the arrival of U.S. Postal Service parcels containing
controlled substances.

6. It was also part of the conspiracy that, at times, other individuals
travelled to California to arrange and pay for shipments of controlled substances on
behalf of JULIUS POLLY, KEYMON POLLY, and their co-conspirators.

7. UNINDICTED CO-CONSPIRATOR #1 was an individual who
facilitated the shipment of U.S. Postal Service parcels containing controlled
substances from California to Michigan, and, at times, received money transfers
from associates of JULIUS POLLY and KEYMON POLLY.

8. The POLLY organization employed counter-surveillance techniques to
avoid being monitored while transporting controlled substances and the cash
generated from the sale of controlled substances.

9. The controlled substances intended for distribution as part of the

conspiracy included:
   
 

 

ase 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.4 Page4of11

A. Approximately 859 grams of 98% pure crystal methamphetamine
seized on or about August 23, 2018, from a U.S. Postal Service parcel.

B. Approximately 1,494 grams of a mixture of substance containing a
detectable amount of cocaine seized on or about August 23, 2018, from U.S. Postal
Service parcels.

C. Approximately 8 grams of a mixture of substance containing a
detectable amount of fentany] seized on or about August 23, 2018, from a U:S. Postal
Service parcel.

D. Approximately 1,323 grams of 100% pure crystal methamphetamine
seized on or about December 13, 2018, from a U.S. Postal Service parcel.

E. Approximately 500 grams of a mixture of substance containing a
detectable amount of cocaine seized in April 2019, after having been sold by
KEYMON POLLY.

10. It was also part of the conspiracy that J ULIUS POLLY and KEYMON
POLLY distributed controlled substances to customers after they were brought to
Michigan.

11. One of KEYMON POLLY’s customers was MICHAEL MOSELEY,
who received cocaine from KEYMON POLLY and who further distributed the
controlled substances.

All in violation of Title 21, United States Code, Sections 846, 841(a)(1),

841(b)(1)(A)(viii), and 841(b)(1)(B)(ii).
4
   

 

ase 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.5 Page5of11

COUNT TWO
18 U.S.C. §§ 1956(h), 1956(a)(1)(A)(i) & (a)(1)(B)(i) — Conspiracy to Launder
Monetary Instruments

D-1 Julius Polly,
a/k/a “Ju”

12. The allegations contained in Count 1 of this Indictment are hereby
incorporated by reference.

13. From an unknown date, but at least as early as August 2017, through
June 2019, in the Eastern District of Michigan and elsewhere, defendant JULIUS
POLLY did knowingly, intentionally, and unlawfully combine, conspire,
confederate, and agree with others, both known and unknown to the Grand Jury, to
commit offenses against the United States in violation of Title 18, United States
Code, Section 1956, to wit:

(a) to knowingly conduct and attempt to conduct a financial
transaction affecting interstate and foreign commerce, which involved the proceeds
of a specified unlawful activity, that is conspiracy to possess with intent to distribute
and distribute controlled substances, with the intent to promote the carrying on of
said specified unlawful activity, and that while conducting and attempting to conduct
such financial transaction knew that the property involved in the financial
transaction represented the proceeds of some form of unlawful activity in violation
of Title 18, United States Code, Section 1956(a)(1)(A){i); and

(b) to knowingly conduct and attempt to conduct financial

 
  
 
 

se 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelID.6 Page 6ofi1

transactions affecting interstate commerce and foreign commerce, which
transactions involved the proceeds of specified unlawful activity, that is, conspiracy
to possess with intent to distribute and distribute controlled substances, knowing that
the transactions were designed in whole or in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds of specified unlawful —
activity, and that while conducting and attempting to conduct such financial
transactions, knew that the property involved in the financial transactions
represented the proceeds of some form of unlawful activity, in violation of Title 18,
United States Code, Section 1956(a)(1)(B)(i).

14. It wasa part of the unlawful drug trafficking conspiracy that JULIUS
POLLY and others’ purchase, sale and distribution of large quantities of
methamphetamine and cocaine generated significant amounts of cash which needed
to be counted, stored, hidden and used in order to continue the conspiracy, but to
evade detection by law enforcement.

15. JULIUS POLLY and others accomplished these goals by paying for
controlled substances using cash that he either (1) deposited in Michigan and
withdrew from his bank accounts in California, (2) received in California via money
transfers from associates in Michigan, or (3) sent or caused to be sent via money
transfers to associates in California.

All in violation of Title 18, United States Code, Section 1956(h).
 

   

ase 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.7 Page 7 of11

COUNTS THREE - FIVE
18 U.S.C. § 1956(a)(1)(B) (ii) —Laundering of Monetary Instruments

D-1 Julius Polly
a/k/a “Ju”

16. On or about the dates set forth below, in the Eastern District of
Michigan and elsewhere, defendant JULIUS POLLY, did knowingly conduct and
attempt to conduct financial transactions affecting interstate and foreign commerce,
to wit, deposits and withdrawals of cash from banks, which involved the proceeds
of a specified unlawful activity, that is conspiracy to possess with intent to distribute
and distribute controlled substances, knowing that the transactions were designed in
whole and in part to avoid a transaction reporting requirement under State or Federal
law, and that while conducting and attempting to conduct such financial transaction
knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity.

 

 

 

 

 

 

 

Date Account Transaction Location
Count 3 | 11/8/2017 | BOA #xx8243 Deposit $8,500 | Southfield, MI
11/8/2017 | JPM Chase #xx3975 | Deposit $9,530 | Dearborn, MI
Count 4 | 6/4/2018 BOA #xx8243 Deposit $3,540 | Canton, MI
6/4/2018 JPM Chase #xx3975 | Deposit $8,350 | Canton, MI
Count 5 | 12/31/2018 | BOA #xx8243 Deposit $9,500 | Canton, MI
12/31/2018 | JPM Chase #xx3975 | Deposit $9,500 | Canton, MI

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(ii).

 
   

 

 

ase 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.8 Page 8 of 11

COUNT SIX
21 U.S.C. § 843(b) — Use of Communication Facility in Facilitating the
Commission of a Violation of the Controlled Substances Act

D-2 Keymon Polly,

a/k/a “Fatmac”
D-3 Michael Moseley

On or about the May 24, 2019, in the Eastern District of Michigan, the

defendants, KEYMON POLLY and MICHAEL MOSELEY, did knowingly and
intentionally use any communication facility, to wit, a cellular telephone, in causing
or facilitating the commission of any act or acts constituting a felony under Title 21,
United States Code, Sections 841(a) and 846, that is, conspiracy to distribute
cocaine,

All in violation of Title 21, United States Code, Section 843(b).

FORFEITURE ALLEGATION
18 U.S.C. § 982, 21 U.S.C. § 853

Upon conviction of a violation of Title 21, United States Code, Sections 841
and 846, as alleged in Count One of this Indictment, or Title 21, United States
Code, Section 843, as alleged in Count Six of this Indictment, the defendant(s)
shall forfeit to the United States, pursuant to Title 21, United States Code,

Section 853(a): (1) any property, real or personal, constituting or derived from any
proceeds obtained, directly or indirectly, as a result of such violations; and (2) any
property, real or personal, used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of such violation.

 
 

   
 

ase 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.9 Page9of11

Upon conviction of a violation of Title 18, United States Code, Section
1956, as alleged in Counts Two, Three, Four, and Five of this Indictment, the
defendant(s) shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 982(a)(1), any property, real or personal, involved in the offense, or
any property traceable to such property.

Forfeiture Money Judgment: Such property also includes, but is not limited
to, a forfeiture money judgment against the defendant(s) in an amount to be
determined, representing the total value of all property subject to forfeiture, as
described herein.

Substitute Assets: Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b), the defendant(s)
shall forfeit substitute property, up to the value of the property identified for
forfeiture, if, by any act or omission of the defendant(s), the property described
above cannot be located upon the exercise of due diligence; has been transferred,
sold to, or deposited with a third party; has been placed beyond the jurisdiction of
the court; has been substantially diminished in value; or has been commingled with

other property which cannot be divided without difficulty.

 
   

se 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.10 Page 10of11

 

THIS IS A TRUE BILL
s/GRAND JURY FOREPERSON
GRAND JURY FOREPERSON
MATTHEW SCHNEIDER
United States Attorney
s/ Julie Beck
JULIE A. BECK

Chief, Drug Task Force Unit

s/ Andrew Lievense

ANDREW J. LIEVENSE
Assistant United States Attorney

 

Dated: 2/25/2020

10
Case 2:20-cr-20119-SFC-DRG ECF No.1 filed 02/26/20 PagelD.11 Page 11 of11

 

: «ae _ Case: 2:20-cr-20119
United States District Court Criminal Case Co’ Ju dge: Cox, Sean F.
Eastern District of Michigan MJ: Grand. David R.

Filed: 02-26-2020 At 11:29 AM
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to corr USA V SEALED M ATTER (LG)

 

 

 

 
   

_| Companion Case Number: {7-20837, 19-20065

a

_ This may be a companion case based upon LCrR 57.10 (b)(4)' Judge Assigned: Goldsmith, Steeh
i
Yes Ono AUSA’s Initials:

C4

 

 

 
 
 

 

 

 

Case Title: USA v. Julius Polly, et al

 

County where offense occurred : Wayne, Jackson, and elsewhere

 

Check One: Felony a LIMisdemeanor []Petty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[“]Iinvolves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant Unite
the above captioned case.

   

tes Atforney is the attorney of record for

 

February 25, 2020 4
Date Andrew Li¢v
Assistant United States Attorney
211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-9665

Fax: 313-226-3265

E-Mail address: Andrew.Lievense@usdoj.gov

Attorney Bar #: P68925

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated..
5/16
